Exhibit 2 to Schedule 13D Transactions in Shares of Common Stock by Reporting Persons Reporting Person Date Transaction Number of Shares of Common Stock Price Per Share TCP II 7/16/13 (1) Sale Parallel Fund 7/16/13 (1) Sale Executive Fund 7/16/13 (1) Sale TCP II 7/17/13 (2) Sale Parallel Fund 7/17/13 (2) Sale Executive Fund 7/17/13 (2) Sale TCP II 7/18/13 (3) Sale Parallel Fund 7/18/13 (3) Sale Executive Fund 7/18/13 (3) Sale TCP II 7/19/13 (4) Sale Parallel Fund 7/19/13 (4) Sale Executive Fund 7/19/13 (4) Sale On this date, shares were sold at a range of $5.98 to $6.08 per share.The Reporting Persons undertake to provide, upon request by the Commission staff, full information regarding the number of shares sold at each price. On this date, shares were sold at a range of $6.13 to $6.50 per share.The Reporting Persons undertake to provide, upon request by the Commission staff, full information regarding the number of shares sold at each price. On this date, shares were sold at a range of $6.47 to $6.85 per share.The Reporting Persons undertake to provide, upon request by the Commission staff, full information regarding the number of shares sold at each price. On this date, shares were sold at a range of $6.54 to $6.63 per share.The Reporting Persons undertake to provide, upon request by the Commission staff, full information regarding the number of shares sold at each price.
